Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Arguments	
Applicant’s arguments, see remarks page 9-17, filed 2/11/2021, with respect to the rejection(s) of claim(s) 25-27 and 29-33 under 35 U.S.C. § 102(a)(1) as being anticipated by Szepesi (US 2014/0184173 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 10-11, regarding independent claims 25 and 31 that “As seen, claim 25 recites, among other things, “wherein the switching network, while connected to capacitors, forms a switched-capacitor network, the switched-capacitor network is to transform a first voltage into a second voltage, wherein the switching network comprises a switch, a driver, and a floating-regulator." It is respectfully asserted that at least these features are not disclosed or suggested by the applied document…..
Thus, again, it is respectfully asserted that Szepesi does not disclose or suggest the above-referenced features of claim 25. For example, it appears that no switching network, such as in the manner claimed, is shown by this applied document. Assignee notes the Examiner’s statements at page 4 of the Office Action, referencing paragraph [0003] of Szepesi, that “switching regulators may include DC/DC converters, AC/DC converters, inductor-based regulators and 

Examiner Response:
Applicant’s arguments, see page 10-11 (stated above), filed 2/11/2021, with respect to the rejection(s) of claim(s) 25 and 31 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claim i.e. the following underlined limitations are added in the amended claim 25, “wherein the switching network, while connected to a plurality of capacitors, forms a switched-capacitor network, the switched-capacitor network is to transform a first voltage into a second voltage” which necessitates a new ground of rejection. Similar amendment for independent claim 31. Giuliano is applied to meet at least the amended limitation. Therefore independent claim 25 is now rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Giuliano and independent claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Giuliano ‘841 A1 in view of Szepesi (US 20140184173 A1). Applicant’s arguments are moot in view of newly applied reference Giuliano. See the rejection set forth below.


Interview Summary:
For compact prosecution, Examiner contacted Applicant’s Representative Jeff D. Limon (Reg. No. 45,418) on 4/29/2021, to discuss the amendment filed on 2/11/2021. For expedite prosecution examiner proposed amendment to make the claim allowable. But within the time frame no agreement was reached regarding allowability of the claims. Therefore a Final Office action is made. For expedite prosecution, Applicant’s representative is invited to call to discuss the claims or any other matters of the Final Office action.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27 and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Giuliano in the US Patent Application Publication Number US 20130229841 A1.
Regarding claim 25, Giuliano teaches an apparatus comprising a switching network (Figure 4) (an apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance; Paragraph [0006] Line 1-4; FIG. 4, shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200; Paragraph [0069] Line 1-6), wherein 
the switching network [200], while connected to a plurality of capacitors [210](In some embodiments, the switching network 200 can be a bidirectional switched capacitor network such as that shown in FIG. 5. The switched capacitor network in FIG. 5 features a first capacitor 20 and a second capacitor 22 in parallel; Paragraph [0070] Line 1-5; Figure 4 also shows two capacitors 210), forms a switched-capacitor network (The switching network 12A in many embodiments is instantiated as a switched capacitor network; Paragraph [0059] Line 1-2), the switched-capacitor network [200] is to transform a first voltage [202] (voltage at terminal 202) into a second voltage (voltage at terminal 204) (Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204. The switching network 200 includes charge storage elements 210 interconnected by switches 212; Paragraph [0069] Line 4-8), wherein the switching network [200] comprises a switch [212], a driver [300A] (first regulator 300A as the driver as it function to drive the switching network), and a floating-regulator [300B] (second regulator as the floating regulator) (a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits Paragraph [0069] Line 2-6), wherein the switch [212] connects to a floating voltage (the output voltage from the first regulator 300A as the driver is the floating voltage), wherein the driver [300A] is configured to drive the switch using a drive voltage (the voltage that goes to the first regulator 300A as the driver is the drive voltage), wherein the floating-regulator [300B] is configured to rely on a voltage provided by an external voltage source for causing the drive voltage to be at a fixed offset from the floating voltage (The converter further includes a regulating circuit configured to provide a stepped-up voltage and connected between the output terminal of the converter and an output port of the switching network; Paragraph [0017] Line 13-16; the  voltage  is stepped up therefore the voltage is offset from the floating or the input voltage and the output of the regulator 300B depends on the input voltage from the external voltage source), and wherein the external voltage source is external to the switched-capacitor network (A low voltage source 14 connects to an input of a regulating circuit 16A, the output of which is provided to an input of a switching network 12A to be boosted to a higher DC value; Paragraph [0067] Line 1-3; Similarly in Figure 4 input 102 comes from an external voltage source).


Regarding claim 27, Giuliano teaches an apparatus, wherein 
the floating-regulator [300B] comprises a first path (when the switch 26 connects with the capacitor 20) that connects a voltage provided by the external voltage source [102] to the driver [300A] and a second path (when the switch 26 connects with the capacitor 22) that connects a voltage corresponding to the fixed offset to the driver [300A] (Figure 4 and figure 5).
Regarding claim 30, Giuliano teaches an apparatus, wherein 
the switch is one of a first plurality of switches [1,2,1,2,1,2…] that are arranged in series to define a first charge-transfer path that extends from an input of the switching network to an output of the switching network, wherein the first charge-transfer path comprises nodes at which switches from the first plurality set of switches connect, and wherein the nodes are configured to be connected to the plurality of capacitors [C] (FIG. 13 shows a full-wave symmetric series pumped cascade multiplier version while FIG. 14 shows a full-wave symmetric parallel pumped cascade multiplier version. Unlike the diodes in the half-multiplier, the switches in FIG. 13 and FIG. 14 are bidirectional. As a result, in both of these cascade multipliers, power can flow either from the source to the load or from the load to the source; Paragraph [0088] Line 7-13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano ‘841 A1 in view of Szepesi in the US patent Application Publication Number US 20140184173 A1.
Regarding claim 31, Giuliano teaches a method (Figure 4) (an apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance; Paragraph [0006] Line 1-4; FIG. 4, shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200; Paragraph [0069] Line 1-6), 
estimating an RDSON value for a switch [212] (Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204. The switching network 200 includes charge storage elements 210 interconnected by switches 212; Paragraph [0069] Line 4-8), that, along with a driver [300A] (first regulator 300A as the driver as it function to drive the switching network), that drives the switch [212] and a floating-regulator [300B] (second regulator as the floating regulator) (a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204; Paragraph [0069] Line 2-6) for controlling the driver [300A] is a constituent of a switching network [200] that while connected to a plurality of capacitors [210] (In some embodiments, the switching network 200 can be a bidirectional switched capacitor network such as that shown in FIG. 5. The switched capacitor network in FIG. 5 features a first capacitor 20 and a second capacitor 22 in parallel; Paragraph [0070] Line 1-5; Figure 4 also shows two capacitors 210), forms a switched-capacitor network [200] (The switching network 12A in many embodiments is instantiated as a switched capacitor network; Paragraph [0059] Line 1-2), the switched-capacitor network is formed for transforming a first voltage [202] (voltage at terminal 202) into a second voltage [204] (voltage at terminal 204) (Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204. The switching network 200 includes charge storage elements 210 interconnected by switches 212; Paragraph [0069] Line 4-8),
wherein the switch [212] is disposed along a charge-transfer path (switch is connected with a capacitor 210- which is a charge transfer path), wherein the switch[212]  connects to a floating voltage (the output voltage from the first regulator 300A as the driver is the floating voltage).
Giuliano fails to teach a method, wherein estimating RDSON values comprises causing a known current to flow through said charge-transfer path and estimating an RDSON value for said switch.
Szepesi teaches a switching regulators may include DC/DC converters, AC/DC converters, inductor based regulators and switched capacitor based regulators (Paragraph [0003] Line 7-9), wherein 
estimating RDSON values comprises causing a known current to flow through said charge-transfer path and estimating an RDSON value for said switch [M1] (In the circuit of FIG. 3, the dissipation of the pass device M3 in CC mode is PdCC=(IchgmaxA2)*Rdson(M3), where Ichgmax is the maximum charge current corresponding to Vref1. In CV mode the dissipation is approximately zero, as the charge current is substantially zero. In the transition region between CC and CV mode the theoretical maximum dissipation is approximately bounded by Pdtrmax=(Vref3-Vref2)*Ichgmax, occurring for a very short period of time during the charging process. This dissipation in the transition region can be limited by choosing the value of Paragraph [0041] Line 1-16). The purpose of doing so is to ensure a low dissipation throughout the transition region and to operate correctly (i.e. power the Device Circuits correctly) even if the battery pack fails in a way that presents a short circuit at the battery pack terminals.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Giuliano in view of Szepesi, because Szepesi teaches to cause a known current to flow through said charge-transfer path and to estimate an RDSON value for said switch ensures a low dissipation throughout the transition region and operates correctly (i.e. power the Device Circuits correctly) even if the battery pack fails in a way that presents a short circuit at the battery pack terminals (Paragraph [0057]).


Regarding claim 32, Giuliano teaches a method, wherein 
the switch [M1] is one of a plurality of switches [1,2,1,2,1,2] in series along the charge-transfer path (FIG. 13 shows a full-wave symmetric series pumped cascade multiplier version while FIG. 14 shows a full-wave symmetric parallel pumped cascade multiplier version. Unlike the diodes in the half-multiplier, the switches in FIG. 13 and FIG. 14 are bidirectional. As a result, in both of these cascade multipliers, power can flow either from the source to the load or from the load to the source; Paragraph [0088] Line 7-13).

Szepesi teaches a method, wherein 
the method comprises concurrently obtaining voltage measurements across each of said switches and estimating said RDSON values based on said voltage measurements (In the circuit of FIG. 3, the dissipation of the pass device M3 in CC mode is PdCC=(IchgmaxA2)*Rdson(M3), where Ichgmax is the maximum charge current corresponding to Vref1. In CV mode the dissipation is approximately zero, as the charge current is substantially zero. In the transition region between CC and CV mode the theoretical maximum dissipation is approximately bounded by Pdtrmax=(Vref3-Vref2)*Ichgmax, occurring for a very short period of time during the charging process. This dissipation in the transition region can be limited by choosing the value of Vref3 judiciously. As an example, if the circuit of FIG. 3 is used to charge a single cell LiIon battery with a float voltage of 4.2V, with a maximum charge current of 1A, using an M3 with a typical Rdson of 0.1 Ohm, Vref3 may be 4.4V. This would result in a maximum dissipation of less than 0.2 W in the transition region, and a typical dissipation of 0.1 W in the CC region; Paragraph [0041] Line 1-16). The purpose of doing so is to ensure a low dissipation throughout the transition region and to operate correctly (i.e. power the Device Circuits correctly) even if the battery pack fails in a way that presents a short circuit at the battery pack terminals.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Giuliano in view of Szepesi, because Szepesi teaches to obtain voltage measurements across each of said switches and estimating said RDSON values 


Regarding claim 33, Giuliano fails to teach a method, wherein causing a known current to flow through said charge-transfer path comprises inhibiting opportunities for said current to stray from said charge-transfer path.
Szepesi teaches a method, wherein 
causing a known current to flow through said charge-transfer path comprises inhibiting opportunities for said current to stray from said charge-transfer path (The Linear Charger supplies the Icharge battery charging current to the battery. A battery current sensing circuit provides an Icharge Sense feedback signal, which is representative of the sensed battery charge current, to the control circuitry of the Switching Regulator. In one embodiment, the battery current sensing circuit is incorporated into the Linear Charger. Optionally a battery voltage sense signal (Vbat Sense) is also provided to the control circuitry of the Switching Regulator (indicated with dotted feedback line); Paragraph [0024] Line 6-15). The purpose of doing so is to ensure a low dissipation throughout the transition region and to operate correctly (i.e. power the Device Circuits correctly) even if the battery pack fails in a way that presents a short circuit at the battery pack terminals.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Giuliano in view of Szepesi, because Szepesi teaches to inhibit opportunities for said current to stray from said charge-transfer path ensures a low .


Allowable Subject Matter
Claims 26, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 26:
Closest prior art of record, Giuliano (US 20130229841 A1) does not disclose the limitation cited in claim 26 “wherein the floating-regulator comprises a first output and a second output, wherein the first output is maintained at a voltage that depends on the floating voltage, and wherein the second output is maintained at a voltage that depends on the fixed offset, wherein the driver is connected between the first and second outputs.” in combination with other limitations recited in claim 25, upon which this claim depends. Giuliano discloses, “An apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance (Paragraph [0006]). Figure 4 shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and  the driver connected between the first and second outputs in Giuliano’s converter as disclosed in the prior art to function in a similar way as the present invention. 

Regarding claim 28:
Closest prior art of record, Giuliano (US 20130229841 A1) does not disclose the limitation cited in claim 28 “wherein the floating-regulator comprises a regulator switch disposed along a first path, the first path connecting a voltage provided by a voltage source that is external voltage to the driver via and a Zener diode disposed along a second path, the second path connecting a voltage corresponding to the fixed offset to the driver.” in combination with other limitations recited in claim 25, upon which this claim depends. Giuliano discloses, “An apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance (Paragraph [0006]). Figure 4 shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 and an output 204. The switching network 200 includes charge storage elements 210 interconnected by 

Regarding claim 29:
Closest prior art of record, Giuliano (US 20130229841 A1) does not disclose the limitation cited in claim 29 “a controller configured to cause a bias current to hold the switch in a conducting state, to divert the bias current so that the bias current avoids interfering with a known current that is injected through the switch, to cause injection of the known current through the switch, to measure a voltage across the switch, and to estimate an RDSON of the switch conducts based on the measurement of the voltage and the known current.” in combination with other limitations recited in claim 25, upon which this claim depends. Giuliano discloses, “An apparatus for electric power conversion. Such an apparatus includes a converter having an input terminal and an output terminal. The converter includes a regulating circuit having an inductance, and switching elements connected to the inductance (Paragraph [0006]). Figure 4 shows a converter 100 includes a first regulating circuit 300A connected to an input 102 thereof and a second regulating circuit 300B connected to an output 104 thereof. Between the first and second regulating circuits 300A, 300B is a switching network 200 having an input 202 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/NASIMA MONSUR/Primary Examiner, Art Unit 2866